             Case 1:18-cv-07641-JGK Document 67 Filed 12/17/19 Page 1 of 1



                   LEE LITIGATION GROUP, PLLC
                           30 EAST 39TH STREET, SECOND l<'LOOR
                                   NEW YORK, NY 10016
                                      TEL: 212-465-1180
                                      FAX: 212-465-1181
                                  INFO@LEELITIGA'l'ION.OOM

WRITER'S DIRECT:      212-661-1309
                      wil l@Ieelitigation.com



                                                                                     December 17, 2019

Via ECF
The Honorable John G. Koeltl                                          1 0 u Ov rt-         /V        GD       vlJ   r 1v   v   11-t ~/I~
United States District Court
                                                                      J/fJV'V/1/LY                    1(        J-()}~         /fr 'f,'J{l/J/VI.
Southern District of New York                                                                             1
500 Pearl Street, Courtroom 14A
New York, NY 10007
                                                                            S:(J 0~06fvt0,
                Re:   Morales v. Anyelisa Rest. Corp., et al.                     ~ Ct~
                      Case No. 18-cv-7641 (JGK)                 )   7)-// <o, /. (j} c:;:::::: V S' [}                                J
Dear Judge Koeltl:                                                   f/O 1/J. {
        This firm represents the Plaintiffs in the above referenced matter. I write jointly with
counsel for the Defendants to respectfully request an adjournment of the conference which is
currently scheduled for December 20, 2019 at 10:30 a.m. The parties submitted a status letter on
October 24, 2019, informing the Court that a mediation was scheduled for December 5, 2019.
However, due to scheduling conflicts the parties were required to re-schedule. We are now
awaiting confirmation from the mediator, Raymond Nardo, Esq. regarding his availability on
January 16, 2020. Accordingly, the parties respectfully request that the conference be adjourned
to a date after January 16, 2020. Once more, the parties will immediately update the Court on the
outcome of the mediation. This is the parties' first request for an adjournment, and it does not
affect any other deadlines.

        We thank the Court for its time and consideration.

                                                Respectfully submitted,

                                                Isl William Brown
                                                William Brown, Esq.


cc: All Counsel via ECF                                         USDC SONY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                fj(;C#                               t}._ ~--·---
                                                                [~"\ TC FILFD:  ,:_! __<?__:!.J,...-~ . ~...
                                                                                  -~•anc   ~••-.<>




1044616lvl
